ACCEPTED
                                                                                                             03-16-00131-CV
                                                                                                                   11234617
                                                                                                  THIRD COURT OF APPEALS
                                                                                                             AUSTIN, TEXAS
                                                                                                        6/20/2016 3:19:21 PM
                                                                                                           JEFFREY D. KYLE
                                                                                                                      CLERK
                               MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
                                           A GENERAL PARTNERSHIP
                                        ───────────────────────────────
JAMES F. MARTENS*                       301 CONGRESS AVENUE, SUITE 1950               AMANDA G.INTAYLOR‡
                                                                                  RECEIVED
KELLI H. TODD
                                              AUSTIN, TEXAS 78701           3rd COURT
                                                                                    DANIELLE OFV.APPEALS
                                                                                                   AHLRICH
LACY L. LEONARD
─────────────────                                (512) 542-9898                 AUSTIN,KATIETEXAS
                                                                                               M. WOLTERS
                                                                                           ─────────────────
Attorneys at Law                               FAX (512) 542-9899           6/20/2016 3:19:21
                                                                                          AttorneysPM at Law
─────────────────                                                                          ─────────────────
                                             www.textaxlaw.com                JEFFREY D. KYLE
*Board Certified in Tax Law                                                            Clerk
                                                                           ‡Board Certified in Appellate Law
 Texas Board of Legal Specialization                                      Texas Board of Legal Specialization



                                               June 20, 2016

Via Electronic Filing
Court of Appeals, Third District of Texas
Attn: Jeffrey Kyle, Clerk
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

          Re:        03-16-00131-CV, Mary Louise Serafine, Appellant v. Alexander Blunt;
                     Ashley Blunt; Scott Lockhart; Austin Drainage and Foundation, LLC
                     d/b/a Austin Drainage and Landscape Development; Viking Fence
                     Company, Ltd.; and Viking GP, LLC, Appellees

Dear Mr. Kyle:

          I will be out of the office beginning Monday, September 19, 2016 through Friday,
October 7, 2016, for prepaid travel out of the country. Accordingly, I would appreciate it if you
would not schedule anything relating to this case during the days that I am out of this office.
Thank you for your attention to this matter.
                                Respectfully submitted,

                                MARTENS, TODD, LEONARD, TAYLOR & AHLRICH


                                By:     /s/ Amanda G. Taylor
                                       Amanda G. Taylor
                                       State Bar No. 24045921
                                       301 Congress Ave., Suite 1950
                                       Austin, Texas 78701
                                       Telephone: (512) 542-9898
                                       ataylor@textaxlaw.com

                                ATTORNEY FOR APPELLEES
                                ALEXANDER AND ASHLEY BLUNT

cc:   Via E-service to:

      Mary Louise Serafine (mlserafine@gmail.com)
      Ronald M. Raydon (ron@raydonlaw.com)
      Sara B. Churchin (schurchin@thompsoncoe.com)
      Wade C. Crosnoe (wcrosnoe@thompsoncoe.com)